48112
MORTON & CRAIG, LLC
110 Marter Avenue
Suite 301
Moorestown, NJ 08057
Attorney for Santander Consumer USA Inc.
JM5630___________________________


                                                               UNITED STATES
                                                               BANKRUPTCY COURT FOR
                                                               THE DISTRICT OF NEW
                                                               JERSEY

IN RE:          GREGORY C. TOBIAS
                ROSALIND M. RUSS-TOBIAS


                                                               CHAPTER: 13
                                                               CASE NO: 18-27035 (JNP)
                                                               HEARING DATE:

                                                               NOTICE OF APPEARANCE
                                                               AND REQUEST FOR ALL
                                                               NOTICES, PLAN AND
                                                               DISCLOSURE STATEMENTS


Santander Consumer USA Inc. enters its appearance and the law firm of John R. Morton, Jr.,

Esquire, pursuant to Fed R Bankr P 9010, hereby enters their appearance as attorneys for

Santander Consumer USA Inc., with regard to all matters and proceedings in the above captioned

case, showing counsel’s name, office address and telephone number as follows:

Morton & Craig, LLC
110 Marter Avenue, Suite 301
Moorestown, NJ 08057
(856)866-0100

Santander Consumer USA Inc. pursuant to Fed R Bankr P 2002, hereby requests that all notices

required to be given under Fed R Bankr P 2002, including notices under Fed R Bankr P 2002(I),

that, but for this Request, would be provided only to committees appointed pursuant to the

Bankruptcy Code or their authorized agents, be given to Santander Consumer USA Inc. by due
service upon its undersigned attorneys, John R. Morton, Jr., Esquire, at the address stated above

and also to it at the following address:

Santander Consumer USA Inc.
P.O. Box 961245
Fort Worth, TX 76161

Santander Consumer USA Inc. pursuant to Fed R Bankr P 3017(a), further requests that all plans

and disclosure statements filed herein by any party be duly served upon it and its undersigned

attorneys.



                                                /s/John R. Morton, Jr. _
                                                  John R. Morton, Jr., Esquire

                                                 Attorney for Santander Consumer USA Inc.
